Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 03, 2022 has been entered.

Response to Amendment

Applicant's amendments and accompanying remarks filed on September 29, 2021 have been entered and considered. Claims 4, 6 and 27 have been canceled. Claims 1 – 3, 5, 7 - 10, 13 – 24, 26 and 28 – 40 are pending in this application. Claims 13, 16, 19 and 22 - 24 have been withdrawn from further consideration, subject to restriction requirement. In view of amendment and after careful consideration of Applicant argument, the examiner has withdrawn the 112 (b) and the 112 (d) rejections, as well as the 102 rejection over Fink. Further, the examiner has modified the 103 rejections over Fink as detailed in Office action dated January 03, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 7 - 8, 10, 14, 20, 26, 28 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fink et al. WO 2012/156441 A1 (Fink) in view of Azuse US 2003/0024052 A1 (Azuse). US 2015/0037241 A1 is used herein as equivalent document to the WO publication.

Considering claims 1 – 3, 5, 7 - 8, 20, 28 and 29, Fink teaches a method for the production of a lignin-containing precursor fiber, for the production of carbon fibers and/or activated carbon fibers, in which a) a solution, comprising at least one sort of lignin and also at least one chemical cellulose in at least one solvent; thus, forming a dope, b) is transferred into a coagulation bath by extrusion of the solution through a spinning nozzle by the wet spinning method or the air-gap spinning method, the lignin-containing precursor fiber precipitating [Claim 1 and Example 2]. Further, Fink teaches at [0024 and 0050] that it is advantageously that the fiber is treated with a spinning oil (considered to be anti-static agent and antifriction agent) having an antistatic effect before drying, after drying or before and after drying. Further, although Fink teaches the step of applying an oil finish to the precursor fiber, it does not recognize the use of organic solvent or the means of applying said finish. However, Azuse teaches a spin finish for fibers which comprises an ionic surfactant and a base oil. Further, at [0306 – 0307] Azuse teaches that the spin finish in a water-free condition can be used as it is (straight oiling) or in a form diluted with an organic solvent such as, hexane and pentane; ethers such as diethyl ether and dipropyl ether; alcohols such as methanol, ethanol and isopropanol; ketones such as acetone, methyl ethyl ketone and methyl isobutyl ketone; which meet the requirement for boiling point lower than 130 degrees C, of being aprotic solvent. Therefore, it would have been obvious to one of skill in the art at the time of the invention to select a solvent as taught by Azuse for Fink’s spin finish when it is desired to use a solvent with easy evaporation and substantially complete elimination. 
As to the application means, Azuse teaches at [0314] application by roller.  

Considering claims 14 and 26, Fink teaches at [Claim 16] that the method includes the steps of stabilization and carbonization.

Considering claim 10, Fink teaches at [0022] that the fiber is dried, in particular by winding up or winding round of the fiber onto or around heated rollers and/or by through-flow drying at a temperature of at least 80.degree. C., preferably at least 100.degree. C.

Claims 9, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. WO 2012/156441 A1 (Fink) in view of Azuse US 2003/0024052 A1 (Azuse) and further in view of Okabe et al. US 2009/0263576 A1 (Okabe). US 2015/0037241 A1 is used herein as equivalent document to the WO publication.

Considering claims 9, 30 and 31, the combination Fink-Azuse is relied upon as set forth above in the rejection of claim 1. Further, although Fink teaches the step of applying an oil finish to the precursor fiber, it does not recognize the use of water-containg spin finish. However, Okabe teaches at [0070] that the spinning finish may be prepared by dispersing or emulsifying a precursor finish in water or in organic solvent. Further, Okabe teaches at [0061] that if the precursor finish of the present invention contains water, the weight ratio of the water is not specifically restricted, and may be determined according to the cost for transporting the precursor finish of the present invention or the handling property relating to the viscosity of emulsified finish. The weight ratio of water in the whole of the precursor finish should range preferably from 0.1 to 99.9 weight percent, more preferably from 10 to 99.5 weight percent, and further more preferably from 50 to 99 weight percent. Therefore, it would have been obvious to one of skill in the art before effective filing date of this application to mix Fink’s finish with water to form a dispersion as taught by Okabe when it is desired to apply a spin finish with lower VOC content. 

Claims 15, 17 – 18, 21 and 32 – 40, are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. WO 2012/156441 A1 (Fink) in view of Azuse US 2003/0024052 A1 (Azuse) and further in view of Leon y Leon US 2008/0118427 A1 (Leon). US 2015/0037241 A1 is used herein as equivalent document to the WO publication.

Considering claims 15, 17 – 18, 21 and 32 – 40, the combination Fink-Azuse is relied upon as set forth above in the rejection of claim1. Further, Fink teaches at [Claim 16] that in the method for the production of a carbon fiber, in which a precursor fiber is stabilized at temperatures between 100 and 600.degree. C. and is carbonized above 800.degree. C. under inert conditions. Further, Fink is silent regarding the residency time for the stabilization and carbonization steps. However, Leon teaches a method and apparatus for making carbon fibers having high tensile strength and modulus of elasticity. The method comprises advancing a precursor fiber through an oxidation oven wherein the fiber is subjected to controlled stretching in an oxidizing atmosphere in which tension loads are distributed amongst a plurality of passes through the oxidation oven, which permits higher cumulative stretches to be achieved. The method also includes subjecting the fiber to controlled stretching in two or more of the passes that is sufficient to cause the fiber to undergo one or more transitions in each of the two or more passes. The disclosure is also directed to an oxidation oven having a plurality of cooperating drive rolls in series that can be driven independently of each other so that the amount of stretch applied to the oven in each of the plurality of passes can be independently controlled [Abstract]. Further Leon teaches at [0009, 0054 and 0056] that the desired amount of stretching in a given pass, the length of each pass, the number of passes in an oxidation oven, the time and the residence time of the fiber within the oxidation oven are dependent on the composition of the precursor fibers and the desired properties of the carbon fibers. In one embodiment, the precursor fibers may make between about 2 and 20 passes through the oxidation oven, and in particular between about 2 and 10, such as between 4 and 8 passes through the oxidation oven. In some embodiments, the length of each pass may range between 4 and 40 feet. Generally, the residence time in the oxidation oven for each pass is between about 0.1 to 20 minutes. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select values for temperature, stretch and residence time in Fink’s method, including the claimed values, in order to achieve the desired properties for the carbon fiber.   

Response to Amendment

Applicant's amendments and accompanying remarks filed on September 29, 2021 have been entered and considered. In view of amendment and after careful consideration of Applicant argument, the examiner has withdrawn the 112 (b) and the 112 (d) rejections, as well as the 102 rejection over Fink. Further, the examiner has modified the 103 rejections over Fink as detailed in Office action dated January 03, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant arguments have been fully considered but they are moot in view of the new grounds of rejection presented above. 

Conclusion   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786